 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   DEYON LAMONT MOORE,                                   Case No. 2:17-CV-01970-KJD-CWH
 8                                            Plaintiff,                      ORDER
 9          v.
10   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security
11   Administration,
12                                          Defendant.
13
14          Before the Court for consideration is the Report and Recommendation (#21) of

15   Magistrate Judge Carl W. Hoffman entered February 15, 2019, recommending that Plaintiff’s

16   Motion to Remand (#18) be denied and that Defendant’s Cross-motion to Affirm (#19) be

17   granted. Though the time for doing so has passed, Plaintiff has failed to file any objections to the

18   Report and Recommendation.

19          The Court has conducted a de novo review of the record in this case in accordance with

20   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and

21   Recommendation (#21) of the United States Magistrate Judge entered February 15, 2019, should

22   be ADOPTED and AFFIRMED.

23          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and

24   Recommendation (#21) entered February 15, 2019, are ADOPTED and AFFIRMED;

25          IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand (#18) is DENIED;

26          IT IS FURTHER ORDERED that Defendant’s Cross-motion to Affirm (#19) is

27   GRANTED;

28
 1          IT IS FURTHER ORDERED that the Clerk of the Court enter JUDGMENT for
 2   Defendant and against Plaintiff.
 3          DATED this 11th day of March 2019.
 4
                                                        ______________________________
 5
                                                             The Honorable Kent J. Dawson
 6                                                              United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
